

116 SRES 426 IS: Expressing the sense of the Senate that Members of Congress should substitute teach at least 1 day per year in a public school to gain firsthand knowledge on how to address the prevailing challenges facing educators and how to remove obstacles to learning for students.
U.S. Senate
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 426IN THE SENATE OF THE UNITED STATESNovember 14, 2019Mr. Kennedy submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONExpressing the sense of the Senate that Members of Congress should substitute teach at least 1 day
			 per year in a public school to gain firsthand knowledge on how to address
			 the prevailing challenges facing educators and how to remove obstacles to
			 learning for students.
	
 Whereas teachers play a critical role in shaping the minds and lives of children; Whereas there are projected to be 3,200,000 full-time public school teachers in 2020;
 Whereas approximately 200,000 teachers leave the profession each year; Whereas in the 115th Congress, there were more than 2 times as many Members of Congress that had backgrounds in public service or politics than Members of Congress that had backgrounds in education; and
 Whereas Members of Congress should be on the ground in public schools to understand the challenges that educators and students face, including challenges relating to—
 (1)a growing shortage of teachers; (2)issues of teacher pay;
 (3)a lack of resources in both urban and rural areas; (4)teacher preparedness;
 (5)chronic absenteeism among students; (6)poverty; and
 (7)parental involvement: Now, therefore, be it
	
 That the Senate— (1)recognizes the contributions of teachers to the United States;
 (2)thanks teachers for their service; and (3)recommends that each Member of Congress spend at least 1 day per year serving as a substitute teacher in a public school.